Citation Nr: 1144091	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  01-06 839A	)	DATE
	)
	)

THE ISSUES
 
1.  Entitlement to service connection for sarcoidosis, including as due to Agent Orange exposure. 
 
2.  What evaluation is warranted for a left ankle sprain prior to June 18, 2007?
 
 
REPRESENTATION
 
Appellant represented by: Sean Kendall, Attorney
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Dr. C.B.
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 

INTRODUCTION
 
The Veteran had active service from February 1966 to December 1969.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania , Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was certified to the Board by the Phoenix, Arizona RO, although the record shows that the appellant now resides in Pennsylvania. 
 
By rating action in February 1970, service connection was granted for a left ankle disorder and a rating of 10 percent was assigned.  Subsequently by rating action in February 1971 the 10 percent rating was reduced to noncompensable.  
 
By rating action in December 2000 service connection was denied for sarcoidosis.  In addition an increased compensable rating for a left ankle disorder was denied.  
 
In June 2003 and April 2008, hearings were held at the Board before the undersigned Veterans Law Judge.  In addition a personal hearing was held at the RO in February 2002.   Transcripts of all three hearings are of record.
 
In May 2009, the Board denied the issues on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court vacated  and remanded the issues for readjudication consistent with its memorandum decision.
 
The issue of what evaluation is warranted for a left ankle sprain prior to June 18, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 

FINDING OF FACT
 
The most probative and competent evidence of record preponderates against finding that sarcoidosis is related to the Veteran's active military service, to include exposure to herbicides.
 
 
CONCLUSION OF LAW
 
Sarcoidosis was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA failed to fully comply with the provisions of 38 U.S.C.A. § 5103 prior to the rating decisions in question.  The record, however, shows that any prejudice that failure caused was cured by the fact that VA notified the Veteran in October 2001, May 2004, and December 2004 correspondence; in May 2001 and November 2007 statements of the case; and in June 2002, September 2007, and November 2007 supplemental statements of the case of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  
 
The claimant was provided the opportunity to present pertinent evidence and testimony in light of the notice provided.  Because the Veteran has actual notice of the rating criteria, and because the claim has been readjudicated no prejudice exists.  There is not a scintilla of evidence of any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, neither the appellant nor his representative has suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
Service Connection Laws and Regulations
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  A continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
 
For certain chronic disorders, including sarcoidosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.
 
In accordance with 38 C.F.R. § 4.100, Diagnostic Code 6846 (2011), sarcoidosis is manifest to a compensable degree where there is pulmonary involvement with persistent symptoms requiring low dose (maintenance) or intermittent corticosteroids. 
 
If a Veteran was exposed to an herbicide agent during active military service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  This list of diseases does not, however, include sarcoidosis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).
 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
    
Factual Background
 
The Veteran had a history of asthma which existed prior to service, and sinusitis.  He also occasionally smoked a pipe.  Service treatment records reveal complaints regarding treatment for coughs and upper respiratory infections.  The October 1969 separation examination was silent as to any treatment or diagnosis, or any other problems referable to the claimed sarcoidosis.  On examination at that time, clinical findings were noted as normal for the lungs and chest.
 
Post-service VA and private treatment records reflect that the first available medical documentation of any problem referable to sarcoidosis was dated in 1982 when the Veteran was hospitalized after a provisional diagnosis of coronary insufficiency.  He had left arm and chest pain of unknown etiology.  A pulmonary function study was within normal limits.  The impression was an allergic reaction of some sort.  A fiber optic bronchoscopy and biopsy coincidentally discovered the Veteran had sarcoidosis based on a tissue diagnosis of noncaseating granular consistent with sarcoid. 
 
The claims file contains the transcript from the Veteran's February 2002 Decision Review Officer Hearing.  During his hearing the Veteran testified that he first realized that he had a problem when he was admitted to the hospital with a high fever in April and May of 1970.  When asked whether during that time a doctor said whether his symptoms could be linked to herbicide he explained that they did not know.  He explained that he had a high fever for about a week and a low grade fever for about a month or more.  He explained that he had his first blown attack of sarcoidosis in 1970 when he became involved with Dr. H.I. who told him that his symptoms might be linked with Agent Orange.  The appellant further explained that the pain he experienced from sarcoidosis was just like having a heart attack and that when he was admitted doctors attributed his symptoms to a heart attack and that he explained to them that he had sarcoidosis.  He explained that this was confirmed by biopsy in 1997.
 
The claims file additionally includes a March 2002 statement from the claimant's s ex-wife K.G.C.  In her statement, K.G.C. stated that she was married to the Veteran between 1973 and 1987 and that during that time the appellant was hospitalized in 1973, 1981 and 1983 for symptoms of a heart attack which was later found to be sarcoidosis.  She reported dating the Veteran in 1971, and that he reportedly told her that he had been hospitalized for about one week in April or May in Queens, New York for an extreme fever and chills.  She stated that Dr. D.P. was their physician and Dr. H.I. was the Veteran's doctor for sarcoidosis since 1972.  She noted that Dr. H.I. advised the Veteran that his sarcoid was in remission.
 
The Veteran testified during a June 2003 Board hearing that in April or May of 1970 he was hospitalized for an extremely high fever for approximately eleven days.  Reportedly, there was no stated cause for the fever.  The Veteran stated that sometime later he went to Dr. H.I. and was diagnosed with sarcoidosis.  The Veteran stated that he explained that he was exposed to Agent Orange and stated that Dr. H.I. opined that such exposure would trigger sarcoidosis.  The Veteran states that Dr. H.I. was deceased and that his records were destroyed.  He additionally stated that his serious symptoms began in 1982.  
 
In a statement received in June 2003, a family friend, L.C., stated that the Veteran lived with her family upon his return from Vietnam.  She stated that shortly after his return from Vietnam, the Veteran was admitted to the hospital for a very high fever that no one could explain.  She noted that the Veteran's fever was in excess of 105 degrees and that he was in the hospital for approximately one week and carried a low grade fever for five to six weeks thereafter.
 
In April 2006, a VA examiner was asked whether it was at least as likely as not that sarcoidosis developed during the Veteran's period of service from February 1966 to December 1969, or was present to a compensable degree within the first year after service.  In addition, the Veteran was to be evaluated for residuals of sarcoidosis. The claims folder was reviewed.  The examiner noted that x-rays on entrance and separation examinations were normal, and there was absolutely no evidence that the Veteran developed sarcoidosis during service.  The Veteran was not noted to have sarcoidosis until hospitalized in 1982; and even then it was an incidental diagnosis on a chest x-ray done for other reasons.  The examiner noted that the Veteran could not clearly recall chest x-rays being done between mustering out of service and the 1982 hospitalization when he was found to have sarcoidosis.  The Veteran did recall being hospitalized for a fever sometime in the 1970s.  The examiner then opined that being hospitalized for fever would have provoked a chest x-ray if the claimant did have sarcoidosis in the early 70's, and sarcoidosis would have been incidentally found then.  The examiner further opined that there was absolutely no evidence that the claimant had sarcoidosis which developed during his military service, within a year of the military service and that sarcoidosis is in no way related to the military service.
 
In a November 2007 letter in support of the claim, L.C. stated that when the Veteran came to live with her family around April or May 1970, the Veteran was ill with an extremely high fever and was hospitalized for a week to ten days.  She stated that the hospital never found the reason for his illness and he was released once his fever was reduced to a lower grade.  She stated that it was sometime later that the Veteran explained that he was being treated for sarcoidosis by Dr. H.I. in Philadelphia.
 
The claims file includes a November 2007 medical evaluation C.B., M.D., noted reviewing the claims file including service medical records, post service medical records, imaging reports, and lay statements.  Regarding sarcoidosis, he noted an in-service illness with a several month history of coughing, chills, and negative x-rays consistent with the first signs and symptoms of sarcoid.  Dr. C.B. stated that immediately post service in 1971, the Veteran was discovered to have sarcoidosis by his physician Dr. H.I. who was now deceased, and whose records were no longer available.  His chronic symptoms were again worked up in 1982 and he was again diagnosed with sarcoidosis.  Dr. C.B. opined that, "His record does not contain a more likely etiology for his current pulmonary problems"  
 
The Veteran and Dr. C.B. testified before the undersigned Veterans Law Judge at  an April 2008 Board hearing.  During the Veteran's hearing, Dr. C.B. testified that he was an x-ray expert and sarcoid could be subtle to see on chest x-ray.  He explained that the Veteran had a cough and chills and a negative x-ray in service.  He explained that cough and chills were amongst the first signs and symptoms of sarcoid disease and that a negative chest x-ray did not, therefore, rule out sarcoid.  Dr. C.B. explained the Veteran told him that, in about 1971, Dr. H.I. found sarcoidosis on x-ray and began treatment for it at that time.  Dr. C.B. stated that in his experience Agent Orange was not a major contributor to sarcoid.  Rather, Dr. C.B. opined that the Veteran was showing the beginning signs of sarcoidosis while on active duty.  He stated that those in-service signs and symptoms and the fact that an immediate workup after service showed sarcoidosis and that, as sarcoidosis was a slow growing disease, it was possible this was not found initially upon discharge x-rays as it was hard to detect in early stages.  The Veteran testified that three to four months after discharge he had a high fever which was followed by a low grade fever.  He stated that when he saw Dr. H.I. in 1971, Dr. H.I. examined him and took x-rays.  The Veteran indicated that Dr. H.I. concluded that, considering his findings and the Veteran's past history, that his service and sarcoidosis were related to service.
 
In December 2008, a Veterans Health Administration medical expert reviewed the claims file and medical records.  He noted that the service medical records revealed normal chest x-rays on entrance and separation from service.  The Veteran's records were requested from Queens Hospital Center and the Long Island Jewish Medical Center but neither had any treatment records of the Veteran.  
  
The examiner noted that he had reviewed the available medical documents in regards to sarcoidosis noting that the Veteran claimed to have been diagnosed with sarcoidosis as early as 1970.  However, the first medically documented diagnosis was made in 1982.  At that time it was incidentally discovered in regards to a hospitalization for a complaint of left arm pain.  Pulmonary function studies at that time were normal and he was asymptomatic.  There was no evidence of systemic or progressive sarcoidosis and no need for treatment.  Records from D.P, M.D., were noted to reveal multiple visits for various reasons.  In some notes, sarcoidosis was mentioned, however there was no evidence of treatment for active sarcoidosis. The most recent x-rays were normal.  
 
The examiner opined that the Veteran did not currently have manifestations of active sarcoidosis.  He noted that the question of whether the Veteran's sarcoidosis had its onset in service was more difficult to answer.  He had symptoms of cough and was treated for upper respiratory tract infection in service.  These symptoms however were very common and non-specific.  He reportedly had symptoms of asthma and allergies since childhood.  The most common symptoms of sarcoidosis are coughs and dyspnea.  The fact the Veteran had normal chest x-rays did not rule out the diagnosis of sarcoidosis at discharge from service.  He could have been in stage 0.  The VHA expert stated that fever of unknown origin could be related to sarcoidosis but usually fever related to sarcoidosis is low grade fever. According to the record the Veteran reported fevers as high as 105 which is not commonly seen as a manifestation of sarcoidosis.  
 
Regarding the degree of disease prior to December 1970, the examiner opined that the disease was not manifested to a compensable degree since he had a normal chest x-ray, and since the Veteran and did not have persistent symptoms requiring chronic low dose steroids.  The examiner noted that even when the Veteran was diagnosed in 1982 it was incidental finding and he was in stage I--hilar adenopathy without parenchymal involvement on chest x ray--with normal pulmonary function tests.  Moreover, according to the Veteran's then treating pulmonologist he did not have evidence of systemic involvement or progressive disease.  In the examiner's review of the documents presented he did not see any treatment for sarcoidosis.
 
The examiner opined that the etiology of sarcoidosis remained unknown at this time but it was thought to result from exposure to specific environmental agents in a genetically susceptible patient.  Examples of such agents suggested to be involved in the etiology of sarcoidosis include viruses, some bacteria such as mycobacterium tuberculosis and other mycobacteria, mycoplasma and borrelia burgdorfen.  The examiner stated that despite intensive effort, studies were noted to have largely failed to identify an external agent or agents responsible for sarcoidosis.  
 
The examiner could not find any study that linked Agent Orange to sarcoidosis.  He noted that sarcoidosis is not a presumptive disease based on herbicide exposure.  The examiner concluded that based on the above it was less likely that patient's sarcoidosis was caused by exposure to Agent Orange during his Vietnam service.
 
Analysis
 
Initially, sarcoidosis cannot be presumed to be due to service under 38 C.F.R. § 3.307 as a chronic disease shown within a year of separation due to the fact that the evidence of record preponderates against showing that the Veteran had compensably disabling sarcoidosis within a year of discharge from active duty.  This fact is not contested.  While the Veteran and Dr. C.B. argue that the Veteran had sarcoidosis inservice and thereafter, at no time do they assert that he had the disease to the requisite degree to grant service connection under the one-year presumption. 
 
Further, sarcoidosis is not shown to be due to exposure to herbicides to include Agent Orange.  Initially, the Veteran asserted that there was a relationship between exposure to herbicides and sarcoidosis, and that Dr. H.I. found a relationship between the two.  The preponderance of the evidence, however, clearly fails to show a link between any possible exposure and sarcoidosis.  VA examiners and Dr. C.B. have both stated that any inservice exposure to Agent Orange was not a likely cause of sarcoidosis.
 
Moving then the question of entitlement to direct service connection, after a full review of the record, the Board finds that the preponderance of the evidence is against granting entitlement to service connection for sarcoidosis.  
 
There are no medical records showing a diagnosis of sarcoidosis during service.  Further, there is no available documented evidence of sarcoidosis until 1982, 13 years after discharge from service.  At that time the disorder was asymptomatic and discovered coincidentally to another condition.  The lack of a medical diagnosis between discharge and 1982 does not, however, preclude a finding that sarcoidosis existed during that time based on lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).
 
The Board acknowledges that the Veteran, his family friend, wife and ex-wife have offered testimony and statements in support of this claim.  A lay person is competent to report on that which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  In this case, a lay person is competent to report symptoms experienced or observed after service such as the Veteran's high fever and they are competent to testify that the Veteran was treated for sarcoidosis soon after his service regardless of the lack of contemporaneous medical evidence.  
 
Once one is found to be competent, in adjudicating this claim the Board must determine whether lay statements are credible.  In this regard, the Board finds that inconsistencies in the Veteran's testimony limit his credibility.  Specifically, during his February 2002 Decision Review Officer Hearing, the Veteran testified that Dr. H.I. found that he had sarcoidosis but failed to mention that x-rays were taken.  Similarly, during his April 2006 VA examination, it was noted that the Veteran could not clearly recall that x-rays were done between separation from service and 1982.  By November 2007, however, the Veteran reportedly told Dr. C.B. that x-rays were taken in the early 1970s.  Such inconsistencies limit the value of the Veteran's assertions in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.)
 
Further placing the Veteran's credibility into question as to the date of diagnosis for sarcoidosis is the fact that he had testified that his sarcoidosis caused symptoms which felt like a heart attack.  Yet, when treated for complaints of chest pain in 1982, the Veteran is not shown to have mentioned a previous diagnosis of sarcoidosis.  In fact, there is no discussion of sarcoidosis until it is found coincidentally by the Veteran's treating physicians.  If, as he states, the Veteran was treated for and diagnosed with sarcoidosis prior to 1982, he would have presumably mentioned this to his treating physicians at that time upon complaining of chest pains.  

Additionally, while there is no reason to question the credibility of the Veteran's friend, wife and ex-wife, assertions that sarcoidosis was found soon after service are undoubtedly based upon the Veteran's claims and are therefore afforded less weight as well.
 
Beyond lay evidence, the record includes medical opinions weighing both for and against the Veteran's claim for entitlement to service connection for sarcoidosis.  In this regard, the Board may appropriately favor the opinion of one competent medical authority over another as long as reasons are supplied for so doing.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here the Board favors the VA examiner's opinion expressed in April 2006, as well as the Veterans Health Administration expert opinion expressed in December 2008 over that of Dr. C.B.
 
Supporting the Veteran's claim for service connection are the opinions of Dr. C.B. who has asserted his belief that the appellant's in-service respiratory symptoms and the findings of Dr. H.I. go to show that the claimant had sarcoidosis while in service.  Dr. C.B. submits that the Veteran's respiratory symptoms in service showed the early stages of the disease and that x-rays may not have shown such early stages of sarcoidosis upon separation from service.  He further opines that the findings of Dr. H.I. soon after service support his opinion that sarcoidosis began in service.
 
In contrast, the April 2006 VA examiner noted that x-rays on entrance and separation examinations were normal, and there was absolutely no evidence that the Veteran developed sarcoidosis during service.  The April 2006 VA examiner concluded that there was absolutely no evidence that the claimant had sarcoidosis which developed during his military service, within a year of the military service and that sarcoidosis is in no way related to the military service.  The Veterans Health Administration medical expert reported that, contrary to the findings of Dr. C.B., the Veteran's in-service respiratory symptoms were very common and non-specific and that the appellant had similar conditions since childhood.  He further stated that the Veteran's 1982 diagnosis of sarcoidosis was incidental to other treatment, showing that at that time sarcoidosis was at an early stage.  The examiner opined that the etiology of sarcoidosis remained unknown at this time but it was thought to result from exposure to specific environmental agents in a genetically susceptible patient.  
 
As noted above, where lay statements are later supported by medical findings or opinions, such lay statements may show that a disease was in fact incurred in service.  Jandreau.  In this case, Dr. C.B., a medical expert has spoken in support of the Veteran's lay statements and has determined that the medical evidence and the information relayed to him is sufficient to show that the Veteran's sarcoidosis was a result of his service.  
 
Dr. C.B. based his opinions largely on the findings of Dr. H.I. as reported to him by the Veteran.  As discussed above, any records of Dr. H.I. are neither now nor ever have they ever been part of the claims folder.  They appear to have been destroyed several years ago.  Thus, any reliance on those records by Dr. C.B. is based on what the Veteran told him and is therefore afforded less probative weight.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.).  Making Dr. C.B.'s findings even less probative is the fact that he has relied upon the Veteran's assertions, assertions which, as noted above, are of limited credibility.  Where a medical opinion is based upon factual statements of questionable credibility, the probative weight of such a medical opinion is diminished.  Reonal v. Brown, 5 Vet. App. 458, 461  (1993); Swann v. Brown, 5 Vet. App. 229, 233   (1993) (a medical opinion based upon an inaccurate factual premise is not probative).
 
Further, in rendering his opinion, Dr. C.B. did not offer any rationale as to why these symptoms demonstrated sarcoidosis as opposed to any other respiratory disorder which the Veterans Health Administration expert noted were common symptoms.  Dr. C.B. additionally supported his findings by noting that the lack of evidence of sarcoidosis on x-rays was consistent with a finding of early stage sarcoidosis.  
 
The Board finds that Dr. C.B.'s assertion that the Veteran's inservice respiratory symptoms are proof of early sarcoidosis is speculative at best as, as noted by the Veterans Health Administration expert, such symptoms could indicate any number of respiratory disorders.  Further, while a negative x-ray study does not exclude the possibility of sarcoidois, to state that a negative x-ray supports a finding of a disease is illogical.  While sarcoidosis may not be visible by x-ray in its earliest stages, Dr. C.B.'s assertion that a negative x-ray is proof of the existence of a disease of little probative value.  
 
Contrastingly, the opinions of the April 2006 VA examiner and the Veterans Health Administration expert relied upon the available documented medical evidence and their findings are simply more consistent with the evidence of record.  The April 2006 VA examiner and the Veterans Health Administration expert provided clear and reasoned analyses, and their opinions are supported by the evidence of record and are not shown to rely upon the questionable credibility of the Veteran.  The Board accordingly affords more weight those opinions against a finding of entitlement to service connection for sarcoidosis.
 
The Board finds that, because the more probative facts and evidence of record is against a link between military service and sarcoidosis, service connection for sarcoidosis is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for sarcoidosis, including as due to Agent Orange exposure, is denied.
 
 
REMAND
 
In its May 2011 memorandum decision, the Court noted that the Board failed to consider the Veteran's testimony at his June 2003 Board hearing that his left ankle disorder had increased in severity prior to June 18, 2007.  The Court further noted that no medical opinion was requested in order to determine when symptoms warranting a 10 percent disability rating began.
 
In light of the order of the Court, the Board finds that a retrospective medical opinion is warranted.  The issue is therefore remanded so that a VA examiner may review the evidence of record and determine when the Veteran's symptoms merited a 10 percent disability rating.
 
Accordingly, the case is REMANDED for the following action:
 
1. The AMC/RO must take appropriate action to secure any and all pertinent records dated prior to June 18, 2007, which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the claims folder and a copy of this REMAND are to be made available to a VA examiner to review.  The physician is to provide a detailed review of the Veteran's pertinent medical history, complaints, and the nature and severity of any left ankle disorder prior to June 18, 2007.  The examiner is to be provided with a copy of all applicable rating criteria and, after reviewing the evidence of record, is to opine when the Veteran's symptoms warranted a 10 percent disability rating.  
 
A complete rationale for any opinions expressed must be provided.  
 
3.  The AMC/RO must ensure that the examination report is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
4.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


